DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

A terminal disclaimer has been filed on 01/13/2022 to obviate the double patenting rejection mailed on 10/13/2021.

Examiner’s Statement of Reason for Allowance

Claims 1, 8 and 15 are allowed because there is no prior art that teaches the underlined portion of the independent claims as recited below:

Regarding claim 1 “An apparatus comprising: 
memory; and at least one processor to execute machine readable instructions to at least: 
determine that a user-approved migration plan satisfies a proposed migration plan, 
the proposed migration plan to configure a virtual distributed switch using network configuration settings of a virtual standard switch corresponding to first physical network interface cards, 
the user-approved migration plan based on a user-selection responsive to the proposed migration plan; 
create the virtual distributed switch in a first host and a second host in response to the user-approved migration plan satisfying the proposed migration plan; and
configure the virtual distributed switch based on the network configuration settings of the virtual standard switch.”

Regarding claim 8 “A non-transitory computer readable storage medium comprising instructions that, when executed, cause one or more processors to at least: 
determine that a user-approved migration plan satisfies a proposed migration plan, 
the proposed migration plan to configure a virtual distributed switch using network configuration settings of a virtual standard switch corresponding to first physical network-49- ATTY. DOCKET NO. D925.C1interface cards, 
the user-approved migration plan based on a user-selection responsive to the proposed migration plan; 
create the virtual distributed switch in a first host and a second host in response to the user-approved migration plan satisfying the proposed migration plan; and
configure the virtual distributed switch based on the network configuration settings of the virtual standard switch.”

Regarding claim 15 “A method comprising: 
determining, by executing an instruction with one or more processors, that a user-approved migration plan satisfies a proposed migration plan, 
the proposed migration plan to configure a virtual distributed switch using network configuration settings of a virtual standard switch corresponding to first physical network interface cards, 
the user-approved migration plan based on a user-selection responsive to the proposed migration plan; 
creating, by executing an instruction with the one or more processors, the virtual distributed switch in a first host and a second host in response to the user-approved migration plan satisfying the proposed migration plan; and 
configuring, by executing an instruction with the one or more processors, the virtual distributed switch based on the network configuration settings of the virtual standard switch.”

Cheeniyil et al. (US 2003/0078957) discloses a method of migrating a process instant executing as per an original process definition in a workflow management system (see paragraph [0001]).  An original process definition is provisioned which is modified during the execution of the instances.  The modification is provided by a user, the definition is compiled to make it free from errors and loaded into a process engine (see paragraph [0038]).  Each process instance is checked whether it meets a migration condition (see paragraphs [0021] and [0025]). Cheeniyil discloses a method of migration of a process 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L. T. N/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459